MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                           FILED
court except for the purpose of establishing                          Dec 11 2019, 9:57 am

the defense of res judicata, collateral                                    CLERK
                                                                       Indiana Supreme Court
estoppel, or the law of the case.                                         Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
John Andrew Goodridge                                   Curtis T. Hill, Jr.
Evansville, Indiana                                     Attorney General of Indiana

                                                        Benjamin J. Shoptaw
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Cornelius T. Compton,                                   December 11, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1584
        v.                                              Appeal from the Vanderburgh
                                                        Superior Court
State of Indiana,                                       The Honorable Robert J. Pigman,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        82D03-1804-F3-2374



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1584 | December 11, 2019              Page 1 of 9
                                       Statement of the Case
[1]   Cornelius T. Compton appeals his conviction for aggravated battery, as a Level

      3 felony, following a jury trial. Compton presents one issue for our review,

      namely, whether the State presented sufficient evidence to support his

      conviction.


[2]   We affirm.


                                 Facts and Procedural History
[3]   At approximately 1:00 p.m. on April 2, 2018, Officer Joseph Dickinson with

      the Evansville Police Department (“EPD”) responded to a dispatch for a

      “person down.” Tr. Vol. II at 33. As Officer Dickinson approached the

      location, he observed Compton with a group of black males “walking away

      from the area.” Id. at 36. Officer Dickinson rolled his car window down,

      informed the group that he had received a report that “someone had been

      beaten,” and asked if anyone had seen anything. Id. at 37. One member of the

      group informed the officer that there “was nothing going on here.” Id. Officer

      Dickinson circled the area but did not locate anyone on the ground. He

      ultimately pulled his car into a parking lot at the designated address and saw

      seventeen-year-old K.W. “slumped forward” in a chair. Id. Officer Dickinson

      attempted to speak with K.W., but K.W. did not respond. Officer Dickinson

      was unable to find a pulse on K.W., so he called for paramedics.


[4]   After the paramedics had arrived, someone called Barbara Wilson, K.W.’s

      mother, and informed her that the paramedics were working on K.W. At that

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1584 | December 11, 2019   Page 2 of 9
      point, the paramedics transported K.W. to the hospital, and Wilson followed.

      When Wilson arrived at the hospital, the doctors informed her that K.W. had

      died. The doctors then let Wilson see K.W., and she noticed that “there was a

      big shoe print on his face” that she had not seen on K.W. earlier that day. Id. at

      30.


[5]   At around 2:30 that afternoon, Compton went to the home of Tina Kennedy,

      who is the mother of K.W.’s best friend. Compton told Kennedy that K.W.

      and her son “had robbed him” over the weekend. Id. at 55. Compton then told

      Kennedy that he “wanted his items back” and “that he had put [K.W.] in the

      hospital.” Id.


[6]   After officers learned that K.W. had died, EPD Detective Karin Montgomery

      went to the hospital to see K.W.’s corpse because she had been told that “he

      had an odd mark on his face.” Id. at 62. Detective Montgomery observed that

      K.W. had “a bunch of little dots” in a “consisten[t] pattern” on the side of his

      nose, which she thought was “pretty distinctive.” Id. at 62, 63. Detective

      Montgomery then spoke with Wilson. While Detective Montgomery was with

      Wilson, Wilson received a call from Kennedy. Kennedy told Wilson that she

      “knew who did it.” Id. at 57. Detective Montgomery then asked to speak with

      Kennedy, and Kennedy told Detective Montgomery that Compton had “done

      this” to K.W. Id. at 57.


[7]   Based on the information she had received from Kennedy, Detective

      Montgomery interviewed Compton. Compton told Detective Montgomery that


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1584 | December 11, 2019   Page 3 of 9
      “he didn’t have anything to do with” the incident involving K.W. Id. at 65. At

      the end of the interview, Detective Montgomery took possession of Compton’s

      shoes because they “had that similar dotted pattern to them” that she had seen

      on K.W.’s face. Id. at 65. Detective Montgomery then arrested Compton.


[8]   The next day, Detective Montgomery conducted a second interview of

      Compton. During that interview, Compton’s story “changed.” Id. at 66.

      Compton “admitted that he had been involved in this and it stemmed from the

      burglary at his home.” Id. Specifically, Compton admitted that he “did fight

      that boy,” and that he “hit him in his jaw.” Ex. 27. However, Compton stated

      that, at that point, other individuals who knew that K.W. had burglarized

      Compton’s home got involved and began hitting K.W.


[9]   Detective Montgomery then sent Compton’s shoes to the Indiana State Police

      Laboratory where Marcus Montooth, a footwear impression analyst, compared

      images of the marks on K.W.’s face to the soles of the shoes. Montooth

      observed that the patterns on the soles of Compton’s shoes were of a “similar

      size, [had] similar spacing, and . . . [a] similar shape” as the marks on K.W.’s

      face. Tr. Vol. II at 114. Montooth further observed that, when he compared

      the impression from the shoes to the impression on K.W.’s face, the spacing

      was “even” across the top row, but was “a little bit off” on the next row, which

      “could potentially be explained” by the compression of the flesh on K.W.’s

      cheek. Id. at 115. Montooth concluded that Compton’s shoes “could have

      made that impression.” Id. at 111. However, he was unable to definitively

      conclude that Compton’s shoes had caused the marks on K.W.’s face.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1584 | December 11, 2019   Page 4 of 9
[10]   The State charged Compton with one count of aggravated battery, as a Level 3

       felony, and alleged that Compton was a habitual offender. In addition, the

       State alleged that Compton had committed the offense while a member of a

       criminal organization. The trial court held a bifurcated jury trial on March 11

       and March 12, 2019.


[11]   During the first phase of the trial, the State presented as evidence the testimony

       of Doctor Christopher Kiefer, the forensic pathologist who had performed an

       autopsy on K.W. Dr. Kiefer testified that K.W. had received “too many”

       injuries “to count,” which were all “classified as blunt force trauma.” Id. at

       120, 121. Dr. Kiefer further testified that K.W.’s injuries were “consistent”

       with someone who had been involved in “an altercation between two

       individuals.” Id. at 120. Dr. Kiefer testified that, “based on K.W.’s injuries,” it

       appeared that he “was beaten.” Id. at 125. In addition, Dr. Kiefer testified that

       “repeated blows to the head” or “a blow to the chest” can cause death. Id. at

       124, 125. And he testified that, while it is “unclear which injuries . . . might

       have led to death,” he did not find any other injuries on K.W. Id. at 120.

       Rather, Dr. Kiefer testified that K.W. was otherwise “a healthy seventeen-year-

       old black male.” 1 Id. at 123.


[12]   At the conclusion of the first phase of the trial, the jury found Compton guilty

       of aggravated battery, as a Level 3 felony. Prior to the start of the second phase,



       1
         Dr. Kiefer testified that K.W. had an enlarged heart but that his enlarged heart did not appear to be the
       cause of death.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1584 | December 11, 2019                   Page 5 of 9
       Compton admitted to being a habitual offender, and the State dismissed the

       criminal organization enhancement. The trial court entered judgment of

       conviction accordingly and sentenced Compton to an aggregate sentence of

       thirty years in the Department of Correction. This appeal ensued.


                                      Discussion and Decision
[13]   Compton contends that the State failed to present sufficient evidence to support

       his conviction for aggravated battery, as a Level 3 felony. Our standard of

       review on a claim of insufficient evidence is well settled:


               For a sufficiency of the evidence claim, we look only at the
               probative evidence and reasonable inferences supporting the
               verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do
               not assess the credibility of witnesses or reweigh the evidence.
               Id. We will affirm the conviction unless no reasonable fact-finder
               could find the elements of the crime proven beyond a reasonable
               doubt. Id.


       Love v. State, 73 N.E.3d 693, 696 (Ind. 2017).


[14]   To prove that Compton committed aggravated battery, as a Level 3 felony, the

       State was required to show that Compton knowingly or intentionally inflicted

       injury on K.W. that caused protracted loss or impairment of the function of a

       bodily member or organ. Ind. Code § 35-42-2-1.5(2) (2019). On appeal,

       Compton concedes that the State “established that [he] struck [K.W.] one (1)

       time, and the strike was a punch,” and that the State “established that [K.W.]

       suffered an injury satisfying the injury element of aggravated battery,” namely,

       death. Appellant’s Br. at 28. However, he maintains that the State “wholly

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1584 | December 11, 2019   Page 6 of 9
       failed . . . to establish that the debilitating injury suffered by [K.W.] was the

       result of Compton’s single punch.” Id. at 28-29.


[15]   We first address Compton’s assertion that his attack on K.W. consisted of a

       single punch and that the State failed to establish that Compton had struck

       K.W. in the face with his foot. The evidence most favorable to the verdict

       shows that, when Detective Montgomery observed K.W. in the hospital, she

       noticed that he had “an odd mark on his face” that consisted of “a bunch of

       little dots” in a “consisten[t] pattern.” Tr. Vol. II at 62, 63. Then, after she had

       interviewed Compton, she took his shoes from him because they “had that

       similar dotted pattern to them.” Id. at 65. Thereafter, Montooth compared an

       impression from Compton’s shoes to the marks on K.W.’s face and discovered

       that the shoes had a “similar size, similar spacing, and . . . similar shape”

       pattern as the marks on K.W.’s cheek. Id. at 114. He further observed that,

       when he compared the impression from the shoes to the impression on K.W.’s

       face, the spacing was “even” across the top row of dots. Id. at 115. And even

       though Montooth could not conclusively determine that Compton’s shoes had

       made the mark on K.W.’s face, he concluded that the shoes “could have made

       that impression.” Id. at 111.


[16]   Further, Kennedy testified that Compton had told her “that he had put [K.W.]

       in the hospital” because K.W. had robbed him. Id. at 55. And, when officers

       interviewed Compton for the second time, he “admitted that he had been

       involved in this and it stemmed from the burglary at his home,” and he

       admitted that he had punched K.W. in the jaw. Id. at 66. Based on Compton’s

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1584 | December 11, 2019   Page 7 of 9
       statements to Kennedy and Detective Montgomery, which were admissions

       against interest, and the fact that the sole of his shoe matched the pattern on

       K.W.’s face, a reasonable jury could conclude that Compton had also struck

       K.W. in the face with his foot.


[17]   Still, Compton contends that, even if the jury believed that he both punched

       K.W. and struck him with his foot, those acts were not “causally connected to

       the injury” that led to K.W.’s death. Appellant’s Br. at 32. In essence,

       Compton maintains that, because there were other individuals involved in the

       altercation, the State did not prove that any of Compton’s overt acts caused

       K.W.’s fatal injuries. We cannot agree.


[18]   The accomplice liability statute provides that a person who “knowingly or

       intentionally aids, induces, or causes another person to commit an offense

       commits that offense.” I.C. § 35-42-2-4. Further, a “person who aids another

       in committing a crime is just as guilty as the actual perpetrator. Anthony v. State,

       56 N.E.3d 705, 714 (Ind. Ct. App. 2016), trans. denied. Indeed, an accomplice is

       “‘criminally responsible for everything which follows incidentally in the

       execution of the common design, as one of its natural and probable

       consequences, even though it was not intended as part of the original design or

       common plan.’” Id. (quoting Griffin v. State, 16 N.E.3d 997, 1002 (Ind. Ct.

       App. 2014)).


[19]   Here, the jury was instructed on accomplice liability. And the evidence

       demonstrates that Compton and other individuals attacked K.W. because K.W.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1584 | December 11, 2019   Page 8 of 9
       had burglarized Compton’s home. As a result, K.W. received several blunt

       force injuries “consistent” with someone who had been involved in an

       “altercation between two individuals.” Id. at 120. Indeed, Dr. Kiefer testified

       that, “based on [K.W.’s] injuries,” it appeared that he “was beaten.” Id. at 125.

       Further, Dr. Kiefer testified that “repeated blows to the head” or a “blow to the

       chest” can cause death. Id. at 124, 125. And, while Dr. Kiefer could not

       determine “which injuries . . . might have led to death,” he did not observe any

       other injuries on K.W. Rather, he testified that K.W. was otherwise a “healthy

       seventeen-year-old black male.” Id. at 120, 123.


[20]   In other words, the evidence shows that K.W. was healthy when Compton and

       the others beat him, and then K.W. died. Indeed, Compton admitted to having

       punched K.W., and the evidence demonstrates that he also kicked K.W. in the

       face. Accordingly, even if Compton did not deliver the hit that actually caused

       K.W.’s death, Compton participated in the attack on K.W. and was responsible

       as an accomplice for the consequences. It makes no difference which of the

       perpetrators delivered the fatal blow leading to K.W.’s death. Thus, we hold

       that the State presented sufficient evidence to support Compton’s conviction for

       aggravated battery, as a Level 3 felony, and we affirm his conviction.


[21]   Affirmed.


       Vaidik, C.J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1584 | December 11, 2019   Page 9 of 9